As filed with the U.S. Securities and Exchange Commission on July 14, 2016 1933 Act File No. 333-125838 1940 Act File No. 811-21777 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 þ PRE-EFFECTIVE AMENDMENT NO. ¨ POST-EFFECTIVE AMENDMENT NO. 67 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 þ AMENDMENT NO. 69 (CHECK APPROPRIATE BOX OR BOXES) JOHN HANCOCK FUNDS III (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) BOSTON, MASSACHUSETTS 02210-2805 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE (800) 225-5291 JOHN J. DANELLO, ESQ. BOSTON, MASSACHUSETTS 02210-2805 (NAME AND ADDRESS OF AGENT FOR SERVICE) COPIES OF COMMUNICATIONS TO: MARK P. GOSHKO, ESQ.
